                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION


 WILLIAM CHRISTOPHER LINDSEY                                                            PLAINTIFF

 v.                                     Civil No. 2:19-CV-02057

 CAPTAIN DUMAS and NURSE CINDY                                                      DEFENDANTS


                                              ORDER

       The case is before the Court for preservice screening under the provisions of the Prison

Litigation Reform Act (PLRA). Pursuant to 28 U.S.C. § 1915A, the Court has the obligation to

screen any complaint in which a prisoner seeks redress from a governmental entity or officer or

employee of a governmental entity. 28 U.S.C. § 1915A(a).

                                         I. BACKGROUND

       Plaintiff filed his Complaint on May 6, 2019. (ECF No. 1). That same day, the Court

entered an Order directing Plaintiff to file a completed in forma pauperis application and an

Amended Complaint. (ECF No. 3). Plaintiff filed his Amended Complaint on May 20, 2019,

along with a partial IFP application. (ECF No. 6, 7). Plaintiff filed his certificate of inmate account

on May 22, 2019. (ECF No. 9). Plaintiff was granted IFP status on May 23, 2019. (ECF No. 10).

       Plaintiff alleges he was denied medical care while incarcerated in the Sebastian County

Detention Center. (ECF No. 1 at 3). Plaintiff alleges he is hypoglycemic and at the beginning of

his incarceration his blood sugar was checked four times a day and he was given snacks if his

blood sugar was low. (Id.). He alleges that for several weeks, “everything [was] good.” (Id.). On

approximately April 22, 2019, however, Plaintiff alleges the snacks were suddenly stopped “for

no reason.” As a result, his blood sugar dropped in to the “40’s” which is dangerously low. (Id.).

Plaintiff wrote a grievance concerning the matter. He alleges Nurse Cindy blamed Captain Dumas,
                                                  1
and Captain Dumas blamed Nurse Cindy. (Id.). After the grievance, his blood sugar was no longer

tested, and he was placed in lock down “for no reason” in retaliation for filing the grievance. (Id.

at 3, 6). Plaintiff later alleges he was told he was placed in lock-down for medical reasons. (Id. at

6). Plaintiff further alleges that Defendants violated his rights under the Health Insurance

Portability and Accountability Act (“HIPAA”) because Captain Dumas looked at his blood sugar

charts. (ECF No. 6 at 2). Plaintiff also includes an unnamed “kitchen lady” in his HIPAA claim.

(Id.).

         Plaintiff proceeds against Defendants in both their official and personal capacity. (ECF

No. 1 at 6). He seeks compensatory and punitive damages. (ECF No. 1 at 5).

                                       II. LEGAL STANDARD

         Under the PLRA, the Court is obligated to screen the case prior to service of process being

issued. The Court must dismiss a complaint, or any portion of it, if it contains claims that: (1) are

frivolous, malicious, or fail to state a claim upon which relief may be granted; or, (2) seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b).

         A claim is frivolous if “it lacks an arguable basis either in law or fact.” Neitzke v. Williams,

490 U.S. 319, 325 (1989). A claim fails to state a claim upon which relief may be granted if it

does not allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “In evaluating whether a pro se plaintiff has asserted

sufficient facts to state a claim, we hold ‘a pro se complaint, however inartfully pleaded ... to less

stringent standards than formal pleadings drafted by lawyers.’” Jackson v. Nixon, 747 F.3d 537,

541 (8th Cir. 2014) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). Even a pro se Plaintiff

must allege specific facts sufficient to support a claim. Martin v. Sargent, 780 F.2d 1334, 1337

(8th Cir. 1985).



                                                    2
                                           III. ANALYSIS

         Plaintiff’s HIPAA claim is subject to dismissal. HIPAA did not create a private right of

action, and therefore it cannot be privately enforced though § 1983. Dodd v. Jones, 623 F.3d 563,

569 (8th Cir. 2010); Dockery v. Correctional Medical Services, 2007 WL 1560317 (D. Nebraska

2007).

         Likewise, Plaintiff failed to state a plausible official capacity claim against Defendants.

Under Section 1983, a defendant may be sued in either his individual capacity, or in his official

capacity, or in both. In Gorman v. Bartch, 152 F.3d 907 (8th Cir. 1998), the Eighth Circuit Court

of Appeals discussed the distinction between individual and official capacity suits. As explained

by the Court in Gorman:

         “Claims against government actors in their individual capacities differ from those
         in their official capacities as to the type of conduct that is actionable and as to the
         type of defense that is available. See Hafer v. Melo, 502 U.S. 21, 112 S.Ct. 358,
         116 L.Ed.2d 301 (1991). Claims against individuals in their official capacities are
         equivalent to claims against the entity for which they work; they require proof that
         a policy or custom of the entity violated the plaintiff’s rights, and the only type of
         immunity available is one belonging to the entity itself. Id. 502 U.S. at 24-27, 112
         S.Ct. at 361-62 (1991). Personal capacity claims, on the other hand, are those which
         allege personal liability for individual actions by officials in the course of their
         duties; these claims do not require proof of any policy and qualified immunity may
         be raised as a defense. Id. 502 U.S. at 25-27, 112 S.Ct. at 362.”

         Gorman, 152 F.3d at 914.

         Plaintiff failed to identify any policy or custom of the Sebastian County Detention Center

which violated his rights. He therefore fails to state a plausible official capacity claim against any

Defendant.

                                         IV. CONCLUSION

         For these reasons, IT IS ORDERED that Plaintiff’s official capacity and HIPAA claims

are DISMISSED WITHOUT PREJUDICE. Plaintiff’s personal capacity claims for denial of



                                                   3
medical care and retaliation for filing a grievance remain for further consideration against both

Defendants.

       IT IS SO ORDERED this 2nd day of August 2019.


                                                           /s/P. K. Holmes, III
                                                           P. K. HOLMES, III
                                                           CHIEF U.S. DISTRICT JUDGE




                                               4
